Citation Nr: 0914813	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-11 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a left leg 
disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to February 
1970.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in March 2009.  A transcript 
of the hearing is associated with the Veteran's claim folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record indicates that further development is 
required.  The Veteran is seeking service connection for PTSD 
which he contends results from his experiences in service, 
which included witnessing the deaths of two fellow servicemen 
in Vietnam.  In addition, he reports that he was traumatized 
when a young girl threw what appeared to be a grenade at his 
jeep, and he did not fire because he did not want to shoot a 
child.  He states that he was brought before the Provost 
Martial because he "froze" in a combat situation, and other 
service members looked at him differently after this 
incident.  He also reported that the barracks next to his in 
Nha Trang was destroyed in a rocket attack the night before 
he left Vietnam in February 1970.  Although the RO tried 
unsuccessfully to verify the two deaths the Veteran 
described, it does not appear from the record that any 
attempt was made to verify the other two stressors.  

Furthermore, although the Veteran has not undergone a 
complete PTSD evaluation, at least one VA psychiatrist has 
diagnosed his condition as PTSD.  However, the record also 
indicates that he has been assessed as having adjustment 
disorder with depressed mood.  An examination is therefore 
required to determine the nature and etiology of any 
psychiatric disorder.  

The Veteran is also seeking service connection for a left leg 
disability which he contends results from rabies treatment he 
received in service after being bitten by an infected dog.  
Service treatment records dated in December 1969 indicate 
that he underwent a series of two rabies shots and then 
received a one-month booster shot after coming in contact 
with a rabid dog one month earlier.  At his separation 
physical examination in February 1970, the Veteran reported 
having had a reaction to "serum, drug, or medicine," but 
there is no mention of a leg disability or any reference to 
rabies in the examination report. 

VA outpatient treatment records show that the Veteran reports 
pain in his left leg since the 1970s.  He underwent a muscle 
biopsy in 1984 to evaluate weakness in his left leg.  He 
states that he was told that he had a degenerative disorder, 
and he has experienced difficulty walking, with pain and 
limping in his left leg since that time.  In May 2005, the 
Veteran was diagnosed with severe axonal polyneuropathy.  He 
reported that he had "serum sickness" in service caused by 
treatment for rabies. 

The evidence establishes that the Veteran was exposed to 
rabies in service and underwent prophylactic treatment and 
that he currently has axonal neuropathy.  He reports that he 
has experienced pain and weakness in his leg since service.  
Therefore, the Board finds that an exam is required to 
determine the nature and etiology of his claimed disability.  
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center to request the Veteran's 
service personnel file and any reports of 
a Provost Martial and associate them with 
the claims folder.  Attempt to verify 
whether any disciplinary actions were 
taken against the Veteran as a result of 
the grenade incident he describes in 
service.  

2.  Forward any relevant evidence to the 
U.S. Army & Joint Services Records 
Research Center (JSRRC) and attempt to 
verify whether there was an attack on a 
U.S. barracks at Nha Trang Air Base 
between February 10 and 13, 1970.  

3.  Following the above, the AMC/RO must 
make a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service.  If the 
AMC/RO determines that the record 
verifies the existence of a stressor or 
stressors, the AMC/RO must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
AMC/RO should address any credibility 
questions raised by the record.

4.  After completion of the foregoing, 
schedule the Veteran for a VA psychiatric 
examination.  The claims file must be 
made available to the examiner for 
review.  The AMC/RO must specify for the 
examiner any in-service stressors 
established by the record.  

If PTSD is diagnosed, the examiner should 
specify (1) whether each alleged in-
service stressor established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors 
sufficient to produce PTSD.  

If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not (a 
50 percent or greater probability) that 
any current psychiatric disorder, other 
than PTSD, is related to active service. 

5.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
his left leg polyneuropathy.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
conduct a thorough examination and 
provide a diagnosis for any pathology 
found.  Based on the examination and 
review of the record, the examiner should 
state an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that such disorder 
is related to active service, to include 
exposure to rabies or an allergic 
reaction to rabies treatment which the 
Veteran reports he suffered in service.

The examiner is requested to provide a 
rationale for any opinion provided.

6.  Complete any further development as 
necessary.  Then, readjudicate the claim.  
If any benefit sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

